SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

542
CA 12-01635
PRESENT: SCUDDER, P.J., PERADOTTO, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


IN THE MATTER OF THE ARBITRATION BETWEEN
COLLEEN S. HOGAN, NOW KNOWN AS COLLEEN S.
WALTERS, PETITIONER-APPELLANT,

                     AND                          MEMORANDUM AND ORDER

NATIONWIDE PROPERTY & CASUALTY INSURANCE
COMPANY, RESPONDENT-RESPONDENT.


COSGROVE LAW FIRM, BUFFALO (EDWARD C. COSGROVE OF COUNSEL), FOR
PETITIONER-APPELLANT.

LAW OFFICES OF EPSTEIN, GIALLEONARDO & HARTFORD, GETZVILLE (JENNIFER V.
SCHIFFMACHER OF COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Donna M.
Siwek, J.), entered April 30, 2012 in a proceeding pursuant to CPLR
article 75. The order denied petitioner’s application to vacate the
arbitration award.

     It is hereby ORDERED that the order so appealed from is unanimously
modified on the law by confirming the arbitration award and as modified
the order is affirmed without costs.

     Memorandum: We conclude, for reasons stated in the decision at
Supreme Court, that the court properly determined that petitioner was not
entitled to vacatur of the arbitration award. We note, however, that the
court erred in failing to confirm the award pursuant to CPLR 7511 (e),
and we therefore modify the order accordingly.




Entered:   May 3, 2013                          Frances E. Cafarell
                                                Clerk of the Court